FILED
                           NOT FOR PUBLICATION                              MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KATHERINE LOPEZ, individually and                No. 13-55529
on behalf of all other similarly situated
current and former employees of Wendy’s          D.C. No. 5:11-cv-00275-TJH-JC
International, Inc.,

              Plaintiff - Appellee,              MEMORANDUM *

  v.

WENDY’S INTERNATIONAL, INC.,

              Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Central District of California
                  Terry J. Hatter, Senior District Judge, Presiding

                             Submitted May 10, 2013 **
                               Pasadena, California

Before: O’SCANNLAIN, PAEZ, and IKUTA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Wendy’s International, Inc. appeals the order of the district court remanding

this case to state court. The remand order came after the district court dismissed

the last remaining representative or class claims in the complaint.

       We have jurisdiction to review the remand order under the Class Action

Fairness Act (“CAFA”). 28 U.S.C. § 1453(c). We review the remand order de

novo. United Steel Workers Int’l Union v. Shell Oil Co., 602 F.3d 1087, 1090 (9th

Cir. 2010).

       In the context of diversity jurisdiction under CAFA, see 28 U.S.C.

§ 1332(d)(2), “post-filing developments do not defeat jurisdiction if jurisdiction

was properly invoked as of the time of filing.” United Steel, 602 F.3d at 1091–92.

In this case, there is no dispute that the district court had jurisdiction at the time of

removal. Accordingly, the subsequent dismissal of the representative and class

action claims did not strip the district court of jurisdiction. See id. The dismissal

of these claims is not an exception to the “general rule” of “once jurisdiction,

always jurisdiction.” Id. at 1092 n.3.1

       REVERSED AND REMANDED.




       1
      Wendy’s Motion for Leave to File a Reply to Respondent’s Brief is denied
as moot.